Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-22 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 12 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	accessing, at least in part using the VIN of the vehicle, original vehicle information associated with the vehicle;
receiving condition information associated with the vehicle; 
creating a vehicle profile, the vehicle profile comprising:
the vehicle's VIN;
at least a portion of the original information associated with the vehicle, and at least a portion of the condition information associated with the vehicle;
receiving at least one provisional bid for purchase of the vehicle.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of auctioning a vehicle based on a vehicle profile describing the condition of the vehicle which is a sales activity. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
capturing an image of a vehicle identification number "VIN" of a vehicle
transmitting the vehicle profile to a provisional auction platform
receiving the bid from the provisional auction platform 
The limitations of transmitting the vehicle profile to a provisional auction platform and receiving the bid from the provisional auction platform are recited at a high level of generality and merely generally links the abstract idea to a particular technological environment (i.e., an online vehicle auction taking place over a network). Additionally, the step of capturing an image of a vehicle identification number "VIN" of a vehicle is no more than mere instructions to apply the exception in a particular technological environment and/or insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the capturing an image of a vehicle identification number "VIN" of a vehicle was analyzed as extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The Content Extraction and Transmission decision cited in MPEP 2106.05(d)(II) indicates that optical character recognition by electronic scanning is insignificant extra-solution activity. Additionally, paragraph [0043] of Applicant’s published specification states that “VIN recognition module 138 may be configured to decode an image of a VIN number by using known optical character recognition or other methods, for example those commonly employed in license plate reader technology.” 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 11 and computer readable medium claim 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional limitations in claim 11 (i.e., a processor, memory, and VIN scanning device) and in claim 19 (i.e., a computer readable medium) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-10, 12-18, and 20-22 are rejected on a similar rational to the claims upon which they depend. Each of the dependent claims only generally links the abstract idea to a particular technology environment or serves to further narrow the abstract idea. 
 
Claims 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their claims reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called a computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. Claim 19 is directed to “[o]ne or more computer-readable storage media.” Applicant’s published specification discloses that “The phrase ‘computer readable medium’ includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), solid state drives (SSDs), flash, or any other type of memory” and that “a ‘non-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10-12, 14, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20150324885 (“Griffin”). 
Claims 1 and 19
As per claim 1, Breed teaches a method and one or more computer-readable media storing instructions that, when executed by one or more computer processors of a computing system:
capturing an image of a vehicle identification number "VIN" of a vehicle ([0066] “use a camera function of the client device 202 to take a picture of the VIN number, or OCR software and a scanner.” 
accessing, at least in part using the VIN of the vehicle, vehicle information associated with the vehicle [0060] “The VIN is then sent to an SMS server 110 which forwards the message to the IIC server 100. At the IIC server, the VIN number is used in a request message which is sent to any number of item information servers” including “an estimated resale server 204, an estimated wholesale server 206, a vehicle history server 208 and/or an auction servicer server 210.” And, [0062] “The vehicle history server 208 uses the vehicle VIN to retrieve a vehicle history report (VHR).” Examiner interprets the vehicle history report as vehicle information associated with the vehicle.); 
receiving condition information associated with the vehicle ([0092] “the IIC server 100 may also access an inspection information server (not shown) giving item condition information such as, inter alia, whether there are/is scratches, dents, frame damage, etc. to a vehicle.” And, [0143] “condition report (such as that available via Manheim) which contains a full options list a full set of information about scratches and damage to the vehicle as well as estimated repair times and repair costs.” And, [0096].); 
creating a vehicle profile, the vehicle profile ([0020] “the IIC database generates a list of AID numbers and stores previously requested and formatted information reports by AID at a storage entity.” And, [0055] “The storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0064] “the FIR is duplicated and one copy is sent for storage at an IIC database.” And, [0084] “information regarding that item (specifically information in the form of a FIR compiled from, inter alia, EVR, VHR and MR).” And, [0064] “a formatted item report (FIR).” Examiner interprets the stored formatted item report as the vehicle profile.) comprising: 
the vehicle's VIN ([0055] “The storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0097] “the IIC server 100 searches the IIC database 400 for a FIR relating to the AID or VIN submitted.”);
at least a portion of the information associated with the vehicle ([0020] “the IIC database generates a list of AID numbers and stores previously requested and formatted information reports by 
and at least a portion of the condition information associated with the vehicle ([0092] “the IIC server 100 may also access an inspection information server (not shown) giving item condition information such as, inter alia, whether there are/is scratches, dents, frame damage, etc. to a vehicle.” And, [0143] “condition report (such as that available via Manheim) which contains a full options list a full set of information about scratches and damage to the vehicle as well as estimated repair times and repair costs.” And [0096] “a request is sent from the IIC server 100 to various item information servers 120, including . . . an inspection information server . . . information received from the item information servers 120 is then compiled and formatted into an FIR.”);
transmitting the vehicle profile to a provisional auction platform ([0070] “the AID are determined and cross-referenced to vehicle VIN by an auction-operated AID database 212 prior to an auction.” And, [0081] “The application will retrieve information from the IIC server 100 which is in data communication, via a live feed, to an auction-operated server.” And, [0078] “one copy of the FIR is . . .  pushed to the IIC database 400 for storage in the AID FIR store 402 according to the AID which it relates.”);
receiving, from the provisional auction platform, at least one provisional bid for purchase of the vehicle ([0137] “the tracking server monitors the bids in an auction. In other words, the tracking server is configured to receive and analyze information regarding the “winner” of each auctioned item. For each auctioned item, the tracking server determines which bidder has entered the winning bid, the tracking server then compares this information to every user which has opted to track the auctioned item.”). 
Breed teaches using the “VIN to retrieve a vehicle history report” ([0062]) and matching a car by “year, model, color, and mileage” ([0124]) but does not explicitly teach the following feature taught by Griffin: 
accessing, at least in part using the VIN of the vehicle original vehicle information ([0076] “Once the vehicle's VIN has been captured, the VIN can be used to retrieve information about the vehicle including, for example, the vehicle's make, model, year, engine, license plate number, etc. This 
 Therefore, it would have been obvious for Breed to include accessing, at least in part using the VIN of the vehicle original vehicle information as taught by Griffin so that the user does not have to “manually input information about the vehicle” unless “some information may not be retrievable using the VIN or is incorrect” (Griffin [0077]) resulting in increased efficiency and convenience for the end user. 

Claims 3, 14, and 20
As per claims 3, 14, and 20 Breed does not explicitly teach but Griffin teaches:
wherein the original vehicle information associated with the vehicle comprises information listed on the original window sales sticker of the vehicle ([0076] “Once the vehicle's VIN has been captured, the VIN can be used to retrieve information about the vehicle including, for example, the vehicle's make, model, year, engine, license plate number, etc. This information may be retrieved from a local source (e.g. when the information has previously been obtained such as during a previous service or from the customer), or from a remote source (e.g. from vehicle registration databases, manufacturer databases, etc.).” Examiner interprets vehicle’s make, model, year etc. as information listed on the original window sales sticker of the vehicle and notes this interpretation is consistent with paragraph [0062] of Applicant’s published specification.).  
Therefore, it would have been obvious for Breed to include wherein the original vehicle information associated with the vehicle comprises information listed on the original window sales sticker of the vehicle as taught by Griffin in order to so that the user does not have to “manually input information about the vehicle” unless “some information may not be retrievable using the VIN or is incorrect” (Griffin [0077]) resulting in increased efficiency and convenience for the end user. 

Claims 10 and 18
As per claims 10 and 18, Breed further teaches: 
wherein the condition information associated with the vehicle includes an odometer value of the vehicle ([0145] “the general condition of the car, mileage.” And, claim 68 “additional information regarding identifying said vehicle including one or more of: vehicle make; vehicle model; vehicle year; and/or vehicle mileage.”).

Claim 11
As per claim 11, Breed an automobile pricing system comprising:
a processor ([0015]);
a VIN scanning device for capturing a VIN of a vehicle ([0066] “use a camera function of the client device 202 to take a picture of the VIN number, or OCR software and a scanner.” And, claim 46 “VIN is generated by utilizing a scanning device in communication with said client device configured to scan said at least portion of said VIN from said vehicle.”); 
a memory configured to store instructions that, when executed by the processor, cause the processor to ([0024]); 
receive, from the VIN scanning device, a digital representation of the VIN of the vehicle ([0066] “use a camera function of the client device 202 to take a picture of the VIN number, or OCR software and a scanner.” And, claim 46 “VIN is generated by utilizing a scanning device in communication with said client device configured to scan said at least portion of said VIN from said vehicle.”); 
access, at least in part using the VIN of the vehicle, vehicle information associated with the vehicle [0060] “The VIN is then sent to an SMS server 110 which forwards the message to the IIC server 100. At the IIC server, the VIN number is used in a request message which is sent to any number of item information servers” including “an estimated resale server 204, an estimated wholesale server 206, a vehicle history server 208 and/or an auction servicer server 210.” And, [0062] “The vehicle history server 208 uses the vehicle VIN to retrieve a vehicle history report (VHR).” Examiner interprets the vehicle history report as vehicle information associated with the vehicle.); 
receive condition information associated with the vehicle ([0092] “the IIC server 100 may also access an inspection information server (not shown) giving item condition information such as, inter alia, whether there are/is scratches, dents, frame damage, etc. to a vehicle.” And, [0143] “condition report 
create a vehicle profile, the vehicle profile ([0020] “the IIC database generates a list of AID numbers and stores previously requested and formatted information reports by AID at a storage entity.” And, [0055] “The storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0064] “the FIR is duplicated and one copy is sent for storage at an IIC database.” And, [0084] “information regarding that item (specifically information in the form of a FIR compiled from, inter alia, EVR, VHR and MR).” And, [0064] “a formatted item report (FIR).” Examiner interprets the stored formatted item report as the vehicle profile.) comprising: 
the vehicle's VIN ([0055] “The storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0097] “the IIC server 100 searches the IIC database 400 for a FIR relating to the AID or VIN submitted.”);
at least a portion of the information associated with the vehicle ([0020] “the IIC database generates a list of AID numbers and stores previously requested and formatted information reports by AID at a storage entity.” And, [0084] “information regarding that item (specifically information in the form of a FIR compiled from, inter alia, EVR, VHR and MR).” And, [0064] “a formatted item report (FIR).” Examiner notes that the stored formatted item report includes information compiled from the vehicle history report which examiner interprets as information associated with the vehicle.); 
and at least a portion of the condition information associated with the vehicle ([0092] “the IIC server 100 may also access an inspection information server (not shown) giving item condition information such as, inter alia, whether there are/is scratches, dents, frame damage, etc. to a vehicle.” And, [0143] “condition report (such as that available via Manheim) which contains a full options list a full set of information about scratches and damage to the vehicle as well as estimated repair times and repair costs.” And [0096] “a request is sent from the IIC server 100 to various item information servers 120, including . . . an inspection information server . . . information received from the item information servers 120 is then compiled and formatted into an FIR.”);
transmi the vehicle profile to a provisional auction platform ([0070] “the AID are determined and cross-referenced to vehicle VIN by an auction-operated AID database 212 prior to an auction.” And, [0081] “The application will retrieve information from the IIC server 100 which is in data communication, via a live feed, to an auction-operated server.” And, [0078] “one copy of the FIR is . . .  pushed to the IIC database 400 for storage in the AID FIR store 402 according to the AID which it relates.”);
receiving, from the provisional auction platform, at least one provisional bid for purchase of the vehicle ([0137] “the tracking server monitors the bids in an auction. In other words, the tracking server is configured to receive and analyze information regarding the “winner” of each auctioned item. For each auctioned item, the tracking server determines which bidder has entered the winning bid, the tracking server then compares this information to every user which has opted to track the auctioned item.”). 
Breed teaches using the “VIN to retrieve a vehicle history report” ([0062]) and matching a car by “year, model, color, and mileage” ([0124]) but does not explicitly teach the following feature taught by Griffin: 
access, at least in part using the VIN of the vehicle original vehicle information ([0076] “Once the vehicle's VIN has been captured, the VIN can be used to retrieve information about the vehicle including, for example, the vehicle's make, model, year, engine, license plate number, etc. This information may be retrieved from a local source (e.g. when the information has previously been obtained such as during a previous service or from the customer), or from a remote source (e.g. from vehicle registration databases, manufacturer databases, etc.).”). 
 Therefore, it would have been obvious for Breed to include accessing, at least in part using the VIN of the vehicle original vehicle information as taught by Griffin in order to so that the user does not have to “manually input information about the vehicle” unless “some information may not be retrievable using the VIN or is incorrect” (Griffin [0077]) resulting in increased efficiency and convenience for the end user. 

Claim 12
As per claim 12, Breed further teaches: 
wherein the VIN scanning device comprises a smartphone executing a mobile application programmed for	 ([0125] “The user's client device may comprise . . . smartphone.” And, [0066] “use a camera function of the client device 202 to take a picture of the VIN number.”)
capturing an image of a vehicle's VIN ([0066] “use a camera function of the client device 202 to take a picture of the VIN number.” And, claim 46 “VIN is generated by utilizing a scanning device in communication with said client device configured to scan said at least portion of said VIN from said vehicle.”);
generating the digital representation of the vehicle's VIN ([0066] “use a camera function of the client device 202 to take a picture of the VIN number.” And, claim 46 “VIN is generated by utilizing a scanning device in communication with said client device configured to scan said at least portion of said VIN from said vehicle.” And, [0060] “([0060] “The VIN is then sent to an SMS server 110 which forwards the message to the IIC server.”). 

Claim 21
As per claim 12, Breed further teaches: 
wherein the condition information associated with the vehicle comprises at least one selected from: one or more recent photographs of the vehicle, a condition rating of the vehicle, and an odometer value of the vehicle (([0145] “the general condition of the car, mileage.” And, claim 68 “additional information regarding identifying said vehicle including one or more of: vehicle make; vehicle model; vehicle year; and/or vehicle mileage.”).
s 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20150324885 (“Griffin”) as applied to claims 1 and 11 above and in further view of US Patent Application Publication Number 20120022965 (“Seergy”).
Claims 2 and 13
As per claims 2 and 13, Breed does not explicitly teach but Seergy teaches: 
wherein at least one of the at least one provisional bids is binding on a bidder for a period of time ([0003] “A bid response may be provided to the consumer mobile device with at least one bid that is binding a seller for a period of time.” And, [0043] “the seller bids are provided to the consumer and are binding for at least a period of time.”).  
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include wherein at least one of the at least one provisional bids is binding on a bidder for a period of time as taught by Seergy in order to “allow sellers to compete with other sellers taking into account a greater amount of sales information, resulting in a more efficient sales market” (Seergy [0052]). 

s 4-6 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20150324885 (“Griffin”) as applied to claims 1 and 19 above and in further view of US Patent Application Publication Number 20170098262 (“Brockman”).
Claim 4
As per claim 4, Breed does not explicitly teach but Brockman teaches: 
wherein the provisional auction platform, at least in part, aggregates estimates of the value of the vehicle received from a plurality of third-party vehicle valuation platforms ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value). 
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include wherein the provisional auction platform, at least in part, aggregates estimates of the value of the vehicle received from a plurality of third-party vehicle valuation platforms as taught by Brockman In order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation. 

Claim 5
As per claim 5, Breed does not explicitly teach but Brockman teaches: 
transmitting the vehicle profile to a plurality of vehicle valuation platforms ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in 
Breed does not explicitly teach but Brockman teaches:
receiving, from the plurality of vehicle valuation platforms, a plurality of estimated values of the vehicle ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value).
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include transmitting the vehicle profile to a plurality of vehicle valuation platforms and receiving, from the plurality of vehicle valuation platforms, a plurality of estimated values of the vehicle as taught by Brockman in order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation. 

Claim 6
As per claim 6, Breed does not explicitly teach but Brockman teaches: 
further comprising calculating an aggregated estimated value for the vehicle at least in part by aggregating the received plurality of estimated values of the vehicle ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in 
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include further comprising calculating an aggregated estimated value for the vehicle at least in part by aggregating the received plurality of estimated values of the vehicle as taught by Brockman in order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation. 

Claim 22
As per claim 22, Breed does not explicitly teach but Brockman teaches: 
transmit the vehicle profile to a plurality of vehicle valuation platforms ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10. Examiner notes that information on the vehicles year, condition etc. is provided to each trade-in value database (i.e., vehicle valuation platform) in order to estimate the trade in value.).
receive, from the plurality of vehicle valuation platforms, a plurality of estimated values of the vehicle ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value).
calculate an aggregated estimated value for the vehicle at least in part by aggregating the received plurality of estimated values of the vehicle ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value).
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include transmit the vehicle profile to a plurality of vehicle valuation platforms; receive, from the plurality of vehicle valuation platforms, a plurality of estimated values of the vehicle; and calculate an aggregated estimated value for the vehicle at least in part by aggregating the received plurality of estimated values of the vehicle as taught by Brockman in order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation. 

s 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20150324885 (“Griffin”) as applied to claims 1 and 11 above and in further view of US Patent Application Publication Number 20170018016 (“Massicotte”).
Claims 7 and 15
As per claims 7 and 15, Breed does not explicitly teach but Massicotte teaches:
transmitting an auction notification to a plurality of vehicle dealers ([0007] “publishing a purchase interest notification on an Internet-based live data stream accessible by a plurality of vehicle dealers via Internet.” And, [0028] “transmitting interest notices.”). 
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include transmitting an auction notification to a plurality of vehicle dealers as taught by Massicotte because “transmitting interest notices promptly can increase the chances of being forwarded by the contact data” ([0028]) resulted in increased interest in vehicles available for auctioning in Breed. 

s 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20150324885 (“Griffin”) as applied to claims 1 and 11 above and in further view of US Patent Application Publication Number 20140310124 (“Schifferle”).
Claims 8 and 16 
	As per claims 8 and 16, Breed does not explicitly teach but Schifferle teaches: 
wherein the condition information associated with the vehicle comprises one or more recent photographs of the vehicle ([0030] “The commercial vehicle manager 106 can modify and/or add information such as most recent photographs and special remarks in the vehicle database 108 so that the at least one buyer 110 can see not only the factory specifications of the chassis and the body but also the actual condition of the entire vehicle and the equipment.”). 
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include wherein the condition information associated with the vehicle comprises one or more recent photographs of the vehicle as taught by Schifferle “so that the at least one buyer can see not only the factory specifications of the chassis and the body but also the actual condition of the entire vehicle and the equipment” (Schifferle [0030]) allowing the auction participants in Breed to more easily and accurately assess the condition of the vehicles available for bidding. 

s 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20150324885 (“Griffin”) as applied to claim 1 above and in further view of US Patent Application Publication Number 20140351074 (“Enge”).
Claims 9 and 17
As per claims 9 and 17, Breed does not explicitly teach but Enge teaches: 
wherein the condition information associated with the vehicle comprises a condition rating of the vehicle ([0041] “vehicle information may include a make, model, trim, price, rating, mileage, and/or the like. The vehicle information may also include condition reports, condition scores, condition ratings, vehicle condition history, and/or the like (e.g., Manheim AutoGrade and VehicleHistory). Additionally, the vehicle information may also include an auction time, a remaining auction time, auction identifier, auction lane identifier, and/or the like.” 
Therefore, it would have been obvious to modify the combination of Breed and Griffin to include wherein the condition information associated with the vehicle comprises a condition rating of the vehicle as taught by Enge In order to provided “dealers [with] tools that facilitate relatively quick research of vehicles being auctioned at various auctions in order to make an informed decision regarding a potential purchase of one of the vehicles” increasing auction convenience and efficiency (Enge [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20070016513 (“Kelly”) teaches managing a network-based auctions for vehicle including providing detailed vehicle condition reports and pictures. 
US Patent Publication Number 20200294144 (“Vogl”) teaches push notifications for online auctions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571) 272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622